Citation Nr: 0525166	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for disability of the hips, 
knees, and legs, to include as secondary to the service-
connected residuals of compression fracture, status-post 
fusion, thoracic and lumbar spine, with limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from August 1980 to March 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In August 2004, the veteran testified at a hearing before a 
hearing officer at the RO. A transcript of that hearing is of 
record. 

In an Informal Hearing Presentation dated in August 2005, the 
veteran appears to be raising the issue of a total disability 
rating on the basis of individual unemployability due to 
service-connected disabilities. If the veteran and his 
representative desire to raise a claim for a total rating, 
that should be done with specificity at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

In statements and testimony, the veteran appears to be 
asserting disability associated with his surgery in service 
as well as secondary to the service-connected disability. In 
its December 2002 rating decision, the RO appears to have 
incorporated the issue of direct service connection. The 
Board has therefore recharacterized the issues as reflected 
on the title page.

The veteran sustained injury to his back in service in a 
motor vehicle accident, resulting in fracture of vertebra, 
T10, with displacement of T-10 on T-11. There was no cord 
involvement, but he had severe limitation of motion of the 
lumbar spine. He underwent posterior fusion and harrington 
rod instrumentation from T8-T11. In a June 1982 rating 
action, service connection was granted for compression 
fracture T-10 with displacement of T-10 on T-11, status-post 
posterior fusion, dorsal lumbar spine. A 40 percent rating 
was assigned effective from March 26, 1982, which has 
remained unchanged.

In September 2002, the veteran filed a claim of entitlement 
to service connection for hips, legs, and knees. He has 
asserted that since his back surgery in service in 1981, when 
a piece of his hip bone was used to repair his back, he has 
had problems with his hips and legs, and has trouble walking 
on some days. 

The Board notes private treatment records through July 2003. 
However, none of these records reflect treatment for hips, 
knees, or leg conditions. In an August 2004 hearing at the 
RO, the veteran testified to treatment for these conditions, 
and that his private physician Dr. Tuchins [sic] stated that 
his hip, legs, and knees hurt because of his back surgery. 
(See Tr. p.4).  (He indicated that he thought the doctor's 
records had been submitted.  There are records from a Dr. 
Cutchin, but it is unclear if this is the same physician.)  
The veteran also indicated his belief that it is all 
connected to his back, and that the pain traveled down from 
his back through his hips and legs. 
Given the veteran's testimony, any outstanding records from 
the veteran's private physician reflecting treatment for the 
hips, knees, and legs should again be requested and the 
identity of the doctor verified.

The veteran should also be examined to determine the nature 
and etiology of any current disability of the hips, knees, 
and legs, or if the veteran's complaints of pain in these 
areas are merely manifestations/symptoms of the service-
connected back disability.

Additionally, an April 2003 letter from the Social Security 
Administration (SSA) indicates that the veteran is in receipt 
of disability benefits. The SSA records and any determination 
regarding the veteran's disabilities could be pertinent to 
the issue on appeal and should be obtained. The Board is not 
free to disregard such evidence, but is also not bound by the 
determination made by SSA. See Brown (Clem) v. Derwinski, 2 
Vet. App. 444, 448 (1992); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).

In light of these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should obtain all records from 
the Social Security Administration 
pertaining to the veteran's application 
for Social Security Disability benefits, 
to include the disability determination, 
and all underlying medical records upon 
which that determination was based.  

2.  The RO should contact appellant for 
assistance in obtaining all outstanding 
VA and/or private outpatient treatment 
records reflecting treatment for the 
hips, knees, and legs. Appellant should 
identify the specific private physicians, 
and approximate times and locations of 
any such treatment. If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.  

3.  When all indicated record development 
has been completed, but whether or not 
records are obtained, the RO should make 
arrangements for the veteran to be 
afforded an appropriate VA examination to 
determine the nature and etiology of any 
current disability of the hips, knees, 
and legs. The claims folder must be made 
available to and reviewed by the 
examiner. The examination report should 
reflect that the claims folder was 
reviewed. The examiner should provide an 
opinion as to whether any disability 
found is, at least as likely as not, 
related to the veteran's military service 
or to the service-connected back 
disability; or whether the veteran's 
complaints of pain in these areas are 
merely manifestations of the service-
connected back disability. All opinions 
should be supported by adequate 
rationale.

4.  The RO should ensure that all 
development has been conducted and 
completed in full.  The RO should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO should readjudicate the 
issues on appeal. If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified. The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded. See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


